PER CURIAM.
Roger Smith, Appellant, timely challenges the order summarily denying his untimely motion for postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied relief without prejudice, concluding that the motion did not contain a sufficient oath. We affirm for a different reason: the motion was filed more than two years after the Appellant’s 1979 convictions became final, and the motion did not raise any exceptions to the time requirements of Rule 3.850(b). We write to foreclose any further rule 3.850 filings by Appellant that do not meet a timeliness exception.
GUNTHER, STEVENSON and GROSS, JJ., concur.